Citation Nr: 1813730	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-19 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, characterized as posttraumatic-stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic-stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  The Veteran was awarded the Combat Infantry Badge and Purple Heart for his service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

The Board acknowledges that the Veteran originally filed separate claims of entitlement to service connection for PTSD and anxiety.  During the course of this appeal, his psychiatric symptoms have been diagnosed as PTSD, depression, neurosis, schizophrenia, and anxiety.  However, the Board notes that while the Veteran is seeking service connection for two separate psychiatric disorders, it is unlikely that such disorders could receive separate ratings given the overlapping symptoms.  Therefore, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a March 2011 rating decision, the claim of entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, was denied because it was not caused by or related to service.  

2.  The evidence added to the record since the March 2011 rating decision relates to an unestablished fact that is necessary to substantiate the claim of service connection for an acquired psychiatric disorder.

3.  It is at least as likely as not that the Veteran's psychiatric disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  The March 2011 rating decision that denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the March 2011 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.102, 3.156 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and anxiety, have been met.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case the Veteran is claiming entitlement to service connection for an acquired psychiatric disorder.  The Veteran's claim has been previously denied by the RO in March 2011 on the basis that his psychiatric disorder, characterized as PTSD, was not incurred in or related to service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the March 2011 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes new medical evidence, including a VA examination, which raises the possibility that his psychiatric disorder is related to his active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that there may be a nexus between the Veteran's psychiatric disorder and his active duty service.  Therefore, the claim should be reopened on this basis.


Service Connection

The Veteran has claimed entitlement to service connection for a psychiatric disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, based on the evidence of record, the Board determines that service connection is warranted for the Veteran's psychiatric disorder.  

Specifically, the Veteran's service treatment records reflect numerous psychiatric symptoms, including depression, nervous trouble, and excess worrying, that appear to be due to "family problems."  Further, the Veteran's November 1970 separation examination reports that that he had nervousness and excess worry on separation from active duty.  Moreover, the post-service evidence, in conjunction with the Veteran's credible statements, demonstrates that his psychiatric symptoms have been continuous, including a psychiatric admission shortly after service.  Additionally, the Veteran has submitted a very detailed 16 page private medical opinion which indicates his symptoms are related to active service. 

The Board notes that the negative medical evidence includes several VA examinations which indicate that the Veteran does not have PTSD.  However, the Board notes that while other psychiatric disorders have been noted in these examinations, such as anxiety and depression, there have been etiological opinions with respect to these disorders.  As a result, the Board finds that the evidence is in relative equipoise to support service connection given that the onset of his symptoms occurred during service, as well as the detailed opinions from the Veteran's medical provider.  

Therefore, the Board concludes that the weight of the evidence supports service connection for an acquired psychiatric disorder, or at the very least, the evidence is in equipoise and service connection should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, characterized as PTSD, is granted, and the claim is reopened.  

Service connection for an acquired psychiatric disorder, to include PTSD and anxiety, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


